EXHIBIT (10)-w

As restated by the Committee on Management
Board of Directors on July 31, 1996
Amended on January 1, 2000
Amended as of April 28, 2003
Amended on December 1, 2003


DIRECTOR DEFERRED COMPENSATION PLAN

1,

Introduction

 




The Director Deferred Compensation Plan (the "Plan") provides the opportunity
for Directors of Bausch & Lomb Incorporated (the "Company") to defer all or part
of their cash and certain non-cash compensation for serving on the Company's
Board of Directors or Committees of the Board of Directors pursuant to the terms
of this Plan. This Plan is a restatement of the Company's Deferred Compensation
Plan dated February 25, 1992, as amended (the "1992 Plan").


2.


Effective Date

 




The effective date of the Plan is January 1, 1997 (the "Effective Date"). It
covers eligible compensation earned after the Effective Date as well as all
monies previously deferred under the 1992 Plan.


3.


Eligibility

 




Any director of the company who is not an officer or employee of the Company is
eligible to participate in the Plan with respect to the cash and certain
non-cash compensation otherwise payable to him or her for serving on the
Company's Board of Directors or Committees of the Board of Directors.


4.


Amount of Deferral

 




A director may elect to defer receipt of the compensation described in Section 3
hereof; provided that a minimum amount of $5,000 per year must be deferred.


5.


Time of Election of Deferral

 




A director's election to defer cash compensation must be made before the
compensation is earned, which means that the election for any year of service
commencing with the meeting of the Board of Directors immediately following the
Annual Meeting of the Company's Shareholders must be made prior to that meeting.
In addition, deferred stock equivalent awards will be deferred automatically
pursuant to the terms of the award itself.


6.


Deferral Election

 




a)




To defer compensation under the Plan, a director must give written notice to the
Plan Administrator. This notice must include (1) the amount or percentage of
compensation to be deferred; (2) selection of investment account(s) (as
described in Section 7 hereof); (3) the payment commencement date, (i.e.
retirement or date certain); (4) the method of payment desired (i.e. annual,
lump sum) and, if annual, the number of years of equal installment payments; and
(5) the designation of payment to the director's estate or beneficiary in the
event of the director's death. Deferred stock equivalent unit awards shall be
deferred automatically into Common Stock unit accounts, but directors will be
required to provide notice including the information under clauses 4 and 5
above.  


b)


In connection with each election to defer compensation, a director may
irrevocably elect to receive a payout at a future date. The date certain payout
shall be a lump sum payment in an amount that is equal to the compensation
deferred, together with amounts credited or debited on such amounts in the
manner provided in 7(d) determined as of the valuation date immediately
preceding the payout date. Each date certain payout elected shall be paid out
within sixty (60) days after the last day of any plan year designated by the
director that is at least two years after the plan year in which the amount is
actually deferred, as specifically elected by the director must be a December 31
of a year. Actual payout will be made within the sixty (60) days following the
designated December 31 date. By way of example, if a two-year date certain
payout is elected for amounts deferred in the plan year commencing January 1,
2004, the two-year payout would become payable within sixty (60) days after
January 1, 2007.

 


c)


Notwithstanding the preceding sentences or any other provision of this Plan that
may be construed to the contrary, a Director while still an active director of
the Company may, with respect to each date certain payout, on a form determined
by the Plan Administrator, make one or more additional deferral elections (a
"Subsequent Election") to defer payment of such date certain payout to a plan
year subsequent to the plan year originally (or subsequently) elected; provided,
however, any such Subsequent Election will be null and void unless accepted by
the Plan Administrator no later than one (1) year prior to the first day of the
plan year in which, but for the Subsequent Election, such date certain payout
would be paid and such Subsequent Election is at least two (2) plan years from
the plan year in which the date certain payout, but for the Subsequent Election,
would be paid.

 


d)


For deferral amounts where the director has selected retirement as the payment
commencement date, the director may annually change his or her election to an
allowable alternative payout method by submitting a new election form at least
one year prior to the director's retirement. The most recently submitted
election form will govern the payout of all deferral amounts for which a
retirement payment commencement date has been elected. A lump sum payment shall
be made or installment payments shall commence no later than sixty (60) days
after the last day of the plan year in which the director retires

 


e)


A deferral election (including payment commencement date and method of payout)
will continue in effect as to compensation earned in future years until such
time as the Company is notified in writing that (1) the director no longer
wishes to defer compensation payable subsequent to such notification, or (2) an
alternate payment commencement date and/or method of payout is elected for
future deferrals of earnings.

 


f)


If a director elects to receive his or her deferred compensation in
installments, the installment payments will be calculated in the following
manner: the director's account balance at the payment commencement date will be
multiplied by a fraction, the numerator of which is 1, and the denominator of
which is the number of remaining installment periods.

 


g)


Retirement, for purposes of the Plan shall mean the date on which the director
is both (i) at least age 55 and (ii) no longer a director of the Company.

 


h)


If a director names someone other than his or her spouse as a beneficiary in the
event of director's death, a spousal consent form must be signed by that
director's spouse and returned to the Company.


7.


Deferred Compensation Accounts

 


a)


Monies deferred under the Plan will be transferred to a trustee subject to a
"Rabbi" Trust Agreement between the Company and a trustee designated by the Plan
Administrator (the "Trust").

 


b)


The rate of return on deferred compensation is determined by the performance of
one or more deferred compensation investment accounts selected by the director
pursuant to the Plan or, in the case of deferred stock equivalent units, as
mandated by the award. Deferred compensation investment accounts available under
the Plan are determined by the Company's Investment Committee ("Investment
Account(s)"). Information on each Investment Account currently available under
the Plan may be obtained from the Plan Administrator. The Investment Committee
may, from time to time, in its discretion, deem it necessary or advisable to add
or delete Investment Accounts or substitute new Investment Accounts for existing
Investment Accounts. In such an event, the Plan Administrator will provide
directors with reasonable notice of the effective date of the change to permit
directors to change their future investment elections.

 


c)


All investments in Investment Accounts under the Plan are hypothetical. At the
time of each deferral of compensation into the Plan, a director will be credited
with an imputed number of shares for the Investment Account(s) selected by the
director. Thereafter, the value of a director's Investment Accounts will
fluctuate in accordance with the actual performance of the Investment Accounts.
Dividends on the imputed shares also will be credited to the director's
Investment Accounts.

 


d)


Earnings/losses on Investment Accounts hypothetically invested in mutual funds
or other assets for which daily pricing is available ("Daily-Priced
Investments") shall be valued daily in accordance with the relevant terms and
conditions of the Daily-Priced Investments. Earnings/losses on Investment
Accounts hypothetically invested in investments other than Daily-Priced
Investments shall be credited effective on the last business day of each month.
All such earnings are net of expenses.

 


e)


The deferral of compensation on a current basis will be allocated into
Investment Account(s) pursuant to the deferral election determined by the
director. The allocation must be in whole percentages; (i.e. 100% into one
Investment Account, a 60-20-20 split among three Investment Accounts, etc.).

 


f)


A director may elect to reallocate amounts already in his/her Investment
Accounts among the various Investment Accounts at such times and in accordance
with such procedures as the Plan Administrator may, in its sole discretion,
prescribe; except that (i) a reallocation into or out of the Bausch & Lomb
Common Stock Investment Account by directors of the Company may not be made more
than once in any twelve (12) month period and (ii) there may be no allocation of
deferred stock equivalent units out of the Bausch & Lomb Common Stock Investment
Account.

8.

Payment of Deferred Compensation

 


a)


A director's right to payment of deferred compensation under the Plan is a
contractual obligation of the Company to the director, and his or her right to
such monies shall be an unsecured claim against the general assets of the
Company. However, the Company has established the Trust as an irrevocable rabbi
trust for directors for the purpose of holding assets used to provide the
benefits required by this Plan. The Company shall make periodic contributions to
the Trust as may be required to fund amounts payable under the Plan. The Trust
provides a director with assurance that deferred monies will be paid to him or
her in accordance with the Plan, except in the event of the Company's bankruptcy
or insolvency. Amounts previously deferred have also been transferred to the
Trust for the benefit of directors. Notwithstanding the establishment of the
Trust, the Company remains ultimately responsible to pay deferred compensation
to each director. This obligation shall be met from the general assets of the
Company if the Trust has insufficient funds to pay benefits.

 


b)


If, in the discretion of the Plan Administrator, a director has a need for funds
due to a financial emergency beyond the control of the director, a payment may
be made to the director from the funds in his or her account at a date earlier
than the payment commencement date chosen by the director at the time of
deferral. A distribution based upon financial hardship may not exceed the amount
required to meet the immediate financial need created by the hardship less the
amount reasonably available to the director from other sources. Notwithstanding
the foregoing, a director may not obtain a distribution based on financial
hardship as to amounts paid into the director's Bausch & Lomb Common Stock
account subsequent to April 30, 1991 (including earnings credited to those
amounts).


A director requesting a hardship distribution must supply the Plan Administrator
with a statement indicating the nature of the need creating the financial
hardship, the fact that all other available resources are insufficient to meet
the need, and any other information that the Plan Administrator deems necessary
to evaluate whether a financial hardship exists.

 


c)


A director may make an early withdrawal of monies deferred under the Plan at
anytime, subject to the following penalties:

     *   forfeiture of 10% of the amount of the early withdrawal; and
     *   suspension of eligibility to make further deferral elections for a
period of five years.

   


Notwithstanding the foregoing, a director may not obtain a distribution under
this Subsection as to amounts paid into the director's Bausch & Lomb Common
Stock account subsequent to April 30, 1991 (including earnings credited to those
amounts).

 


d)


In the event of a director's death before he or she has received all of the
deferred payments to which he or she is entitled, payments will be made,
according to the director's election pursuant to Section 6 hereof, to the
director's estate or beneficiary either (a) continuing in the same manner as
designated with respect to payments to the director while living or (b) in a
single lump sum payment the value of which is determined as of the date
immediately following the director's death and paid on the first January 15
following such valuation date (or as soon as reasonably possible thereafter).

 


e)


All payments made to a director shall be subject to all taxes required to be
withheld under applicable laws and regulations of any governmental authorities.

 


f)


Notwithstanding any payout election a director may have made under Section 6,
upon termination as a director of the Company, a director's account balance
shall be paid in a lump sum unless the Plan Administrator determines, in its
sole discretion for amounts over $50,000, to cause the balance to be paid in
substantially equal annual installments over no more than five (5) years. The
lump sum payment shall be made, or installment payments shall commence, no later
than 60 days after the end of the plan year of the director's termination.
Unpaid installments shall continue to be credited or debited with earnings or
losses as provided in Section 7(d) until distributed. Termination as a director
shall mean termination from service on the Board of Directors, for any reason
other than retirement or death.

 


g)


Upon a Change of Control (as defined below) notwithstanding a director's payment
commencement date with respect to any compensation deferred hereunder or method
of payout with respect to any compensation deferred hereunder, all amounts in a
director's deferred compensation account (including earnings credited thereto)
shall be due and payable to the director in a cash lump sum within 15 days
following the Change of Control; provided, however that amounts paid into the
director's Bausch & Lomb Common Stock account during a Section 16 Period
(including earnings credited to those amounts) shall be due and payable only
upon termination of the director's status as a director following a Change in
Control or, if earlier, the payment commencement date previously elected by the
director. For purposes of this Plan, Change of Control shall mean:

   

     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company), (ii) any acquisition
by the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this Section 2 are satisfied; or


     (b) Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or


     (c) Approval by the shareholders of the Company of a reorganization,
merger, binding share exchange or consolidation, in each case, unless, following
such reorganization, merger, binding share exchange or consolidation, (i) more
than 60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger,
binding share exchange or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger, binding share exchange or consolidation; or


     (d) Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, (A)
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


9.


Fail-Safe Provision Plan

 


a)


This Section shall become operative upon the enactment of any change in
applicable statutory law or the promulgation by the Internal Revenue Service of
a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any director to include in his or her federal gross income amounts
accrued by the director under the Plan on a date (an "Early Taxation Event")
prior to the date on which such amounts are made available to him or her
hereunder.

 


b)


Notwithstanding any other Section of this Plan to the contrary (but subject to
subsection (c), below), as of an Early Taxation Event, the feature or features
of this Plan that would cause the Early Taxation Event shall be null and void,
to the extent, and only to the extent, required to prevent the director from
being required to include in his or her federal gross income amounts accrued by
the director under the Plan prior to the date on which such amounts are made
available to him or her hereunder. By way of example, but not by way of limiting
the generality of the foregoing, if a statute is enacted that would require a
director to include in his or her federal gross income amounts accrued by the
director under the Plan prior to the date on which such amounts are made
available to him or her because of the director's right to receive a
distribution of a portion of his of her account under Section 8c, the right of
all directors to receive distributions under Section 8c shall be null and void
as of the effective date of that statute. If only a portion of a director's
account is impacted by the change in the law, then only such portion shall be
subject to this Section, with the remainder of the account not so affected being
subject to such rights and features as if the law were not changed. If the law
only impacts directors who have a certain status with respect to the Company,
then only such directors shall be subject to this Section.

 


c)


If an Early Taxation Event is earlier than the date on which the statute,
regulation or pronouncement giving rise to the Early Taxation Event is enacted
or promulgated, as applicable (i.e., if the change in the law is retroactive),
there shall be distributed to each directors, as soon as practicable following
such date of enactment or promulgation, the amounts that became taxable on the
Early Taxation Event.


10.


Administration

 




The Treasurer of the Company, as the designee of the Compensation Committee of
the Board of Directors, shall be the Plan Administrator and has the authority to
control and manage the operation and administration of the Plan. The Investment
Committee shall be the Investment Committee of Bausch & Lomb Incorporated.


11.


Assignability

 




No right to receive payments under the Plan is transferable or assignable by a
director except by will or by the laws of descent and distribution.


12.


Business Days

 




In the event any date specified falls on a Saturday, Sunday, or holiday, such
date will be deemed to refer to the next business day thereafter.


13.


Amendment

 




The Plan may at any time or from time to time be amended, modified, or
terminated by the Board of Directors or the Compensation Committee of the Board
of Directors of the Company. No such amendment, modification, or termination
will, without the consent of the director, adversely affect the director's
accruals in his or her deferred compensation account

 



BAUSCH & LOMB INCORPORATED

   

By:      /s/ David R. Nachbar                  
           David R. Nachbar
           Corporate Senior Vice President
           Human Resources

   

Dated:   31st of December, 2003



